DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending and under consideration. 
Information Disclosure Statement
The reference by Xiaowen in the IDS filed 11-22-19 has not been considered because it is in Chinese. 
Claim Objections
The claim set requires extensive clarification because of inconsistencies, a lack of plain language, and misuse of terms/phrases. In particular, none of the mice in steps 3-6 are “conditional knockout mice” as claimed because they contain functional exon 3 and express functional Tmem30a; the phrase “conditional knockout” only refers to the mouse obtained in step 7 in which Tmem30a is “conditionally” knocked out only in pancreatic β-cells. Steps 3-6 should not refer to the mice as “conditional knockouts” because they still contain functional exon 3 and express functional Tmem30a, i.e. they do not have a knockout.
Step 1 of claim 1 can be written more clearly as ---cloning a 5’ homology arm of a mouse Tmem30a gene, an expression cassette encoding LacZ, an expression cassette comprising a Neo resistance coding sequence, exon 3 of a mouse Tmem30a gene flanked by loxP sites, and a 5’ homology arm of a mouse Tmem30a gene into a BAC vector---. 

Step 3 can be written more clearly as ---implanting the ES cell obtained in step 2 such that a chimeric mouse is obtained, wherein cells of the chimeric mouse have a genome comprising the Tmem30a gene containing the expression cassette encoding LacZ, the expression cassette comprising a Neo resistance coding sequence, and the exon 3 flanked by loxP sites ---. 
The use of “heterozygote mouse” is unclear in step 4 of claim 1 because it is 2 nouns in a row – the term “heterozygote” should be “heterozygous” because it is an adjective describing the mouse. Use of “mating and breeding” can be simplified to “breeding”; mating is simply the pairing of animals which is implicit from the term “breeding”. Step 4 can be written more clearly as ---breeding the chimeric mouse obtained in step 3 with a wild-type mouse such that a heterozygous mouse whose genome comprises a Tmem30a gene containing the expression cassette encoding LacZ, the expression cassette comprising a Neo resistance coding sequence, and the exon 3 flanked by loxP sites is obtained---.
The use of “heterozygote mouse animal” is unclear in step 5 of claim 1 because it is three nouns in a row – the terms mouse and animal together is redundant; the term “heterozygote” should be “heterozygous” because it is an adjective describing the mouse. Use of “mating and breeding” can be simplified to “breeding”; mating is simply 
The use of “heterozygote mouse” is unclear in step 6 of claim 1 because it is 2 nouns in a row – the term “heterozygote” should be “heterozygous” because it is an adjective describing the mouse. Use of “intermating and breeding” can be simplified to “breeding”; intermating is simply the pairing of animals which is implicit from the term “breeding”. Step 6 can be written more clearly as ---breeding the heterozygous mouse obtained in step 5 with a littermate such that a homozygous mouse whose genome comprises a Tmem30a gene containing the expression cassette comprising a Neo resistance coding sequence, and the exon 3 flanked by loxP sites, but not the expression cassette encoding LacZ is obtained---. 
The use of “heterozygote mouse” is unclear in step 7 of claim 1 because it is 2 nouns in a row – the term “heterozygote” should be “heterozygous” because it is an adjective describing the mouse. Step 7 can be written more clearly as ---breeding the heterozygous mouse obtained in step 6 with a mouse whose genome comprises a nucleic acid sequence encoding Cre recombinase operably linked to an Insulin 2 (Ins2) promoter (Ins2-Cre mouse) such that a mouse with a pancreatic β-cell-specific  knockout of a Tmem30a gene, wherein the genome of the mouse comprises a 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7, 12, 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed towards a method of use. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a conditional knockout mouse comprising a Tmem30a gene comprising from 5’ to 3’: a 1st FRT site, a splice acceptor, a promoter operably linked to a nucleic acid sequence encoding LacZ, a 1st loxP site, encoding β-actin promoter operably linked to a neomycin resistance coding sequence, a 2nd FRT site, a 2nd loxP site, exon E3 of the Tmem30a gene, and a 3rd loxP site, and a mouse with a pancreatic β-cell-specific knockout of a Tmem30a gene, wherein the genome of the mouse comprises a homozygous deletion of exon E3 of the Tmem30a gene specifically in pancreatic β-cells and a nucleic acid sequence encoding Cre recombinase operably linked to an Insulin 2 (Ins2) promoter (Ins2-Cre), and wherein the mouse displays decreased expression of Tmem30a specifically in pancreatic β-cells (pg 11, lines 4-10), increased weight (pg 10, last 12 lines; Fig. 11), increased blood glucose (pg 10, last 4 lines; Fig. 11), and decreased sensitivity to insulin (pg 10, last 4 lines; Fig. 12) as compared to a wild-type mouse, does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claim 1 is drawn to a method for constructing a mouse model with knockout of a Tmem30a gene with a pancreatic e transgenic mouse, including the steps of:
1) cloning a 5' arm homologous to a mouse Tmem30a gene, an expression cassette containing a reporter gene LacZ, an expression cassette having a NEO 
2) replacing the 3rd exon in the Tmem30a gene by using a DNA homologous recombination technology, to obtain a mouse embryo stem cell with conditional knockout of the Tmem30a gene;
3) obtaining a chimeric mouse containing the cell with the knockout of the Tmem30a gene by preparation by using the embryonic stem cells obtained in step 2);
4) mating and breeding the chimera mouse obtained in step 3) with a wild-type mouse, and screening out a heterozygote mouse with the knockout of the Tmem30a gene in the offspring; 
5) mating and breeding the heterozygote mouse animal obtained in step 4) with a transgenic mouse FLPer to obtain a heterozygote mouse with conditional knockout of the Tmem30a gene; 
6) intermating and breeding the heterozygote mouse with conditional knockout of the Tmem30a gene obtained in step 5) to obtain a homozygote mouse with conditional knockout of the Tmem30a gene; and 
7) mating the homozygote mouse with conditional knockout of the Tmem30a gene obtained in step 6) with a pancreatic B cell specific transgenic mouse Ins2-Cre, to obtain a mouse Tmem30a loxp/loxp, Ins2-Cre with conditional knockout of the Tmem30a gene from the pancreatic B cell. 

specifically in pancreatic β-cells or in every cell including pancreatic β-cells. 
Step 1 of claim 1 requires “cloning” various segments of the homology vector shown in Fig. 1; it does not require obtaining a construct for genetically modifying the “mouse embryo stem cell” in step 2. 
Step 2 of claim 1 requires “replacing the 3rd exon in the Tmem30a gene by using a DNA homologous recombination technology”, but it does not require replacing the 3rd exon of the Tmem30a gene with anything, i.e. the homology vector shown in Fig. 1. 
Step 3 of claim 1 requires “obtaining a chimeric mouse containing the cell with knockout of the Tmem30a gene”, but the mouse obtained does not contain “a mouse embryo stem cell” because the ES cells has differentiated, and because a newborn/adult mouse does not contain “embryo stem cells”. Cells of the offspring may have the same genetic modification as the ES cells obtained in step 2; however, the offspring does not contain “embryo stem cells”. Moreover, the ES cell obtained in step 2 contains the loxP cassette shown in Fig. 1 and functionally expresses Tmem30a; therefore, the ES cells cannot contain a “conditional knockout of the Tmem30a gene” as required in step 2. The conditional knockout of Tmem30a doesn’t occur until the introduction of Cre recombinase (step 7), specifically in pancreatic β-cells (pg 10, Example 4).
Step 3 requires “obtaining a chimeric mouse containing the cell with knockout of the Tmem30a gene”, but it does not require the knockout is conditional. 
Step 4 requires “screening out a heterozygote mouse with the knockout of the Tmem30a gene”, but it does not require the knockout is conditional. 

Step 6 requires breeding two heterozygous mice obtained in step 5 to obtain a homozygous mouse “with conditional knockout of the Tmem30a gene”, but it does not require the Tmem30a gene is knocked out. 
Step 7 requires breeding the homozygous mouse of step 6 with an Ins2-Cre mouse that specifically expresses Cre in pancreatic β-cells “to obtain a mouse Tmem30a loxp/loxp, Ins2-Cre with conditional knockout of the Tmem30a gene from the pancreatic β-cells”, but it does not require the Tmem30a gene is knocked out or that the knockout is pancreatic β-cell-specific. 
The specification teaches purchasing “targeting construct Tmem30a tm1a(KOMP)Wtsi” from Children’s Hospital Oakland Research Institute, USA shown in Fig. 1:

    PNG
    media_image1.png
    58
    458
    media_image1.png
    Greyscale

and transfecting mouse embryonic stem (ES) cells with the construct (pg 7, 3rd paragraph). The specification does not correlate the construct or ES cell obtained to merely “cloning” various segments of the homology vector as broadly encompassed by claim 1, step 1 or to “replacing the 3rd exon in the Tmem30a gene” to obtain any “mouse embryo stem cell with a conditional knockout of the Tmem30a gene” as broadly encompassed by claim 1, step 2. Steps 1 and 2 should be limited to a) obtaining the construct in Fig. 1 (without specific reference to Fig. 1) and b) transfecting isolated st FRT site, a splice acceptor, a promoter operably linked to a nucleic acid sequence encoding LacZ, a 1st loxP site, encoding β-actin promoter operably linked to a neomycin resistance coding sequence, a 2nd FRT site, a 2nd loxP site, exon E3 of the Tmem30a gene, and a 3rd loxP site, is obtained. 
Step 3 of claim 1 requires “obtaining a chimeric mouse containing the cell with knockout of the Tmem30a gene”, but the mouse obtained cannot contain the “mouse embryo stem cell” because the ES cells has differentiated during gestation; the newborn/adult mouse does not contain the “embryo stem cells”. Some of the cells of the mouse obtained may have the same genetic modification as the transfected ES cells obtained in step 2; however, the offspring does not contain the “embryo stem cells”. The ES cell obtained in step 2 contains the loxP cassette shown in Fig. 1 and functionally expresses Tmem30a; therefore, the ES cells cannot contain a “conditional knockout of the Tmem30a gene” as required in step 2. The conditional knockout of Tmem30a doesn’t occur until the introduction of Cre recombinase (step 7), specifically in pancreatic β-cells (pg 10, Example 4).

Step 3 requires “obtaining a chimeric mouse containing the cell with knockout of the Tmem30a gene”, and step 4 requires screening for heterozygotes, but they are not limited to obtaining a mouse having the “loxed” Tmem30a gene shown in Fig. 1, i.e. capable of conditional deletion of exon 3. The specification does not correlate the construct that conditionally deletes exon 3 to any other conditional knockout as broadly encompassed by steps 3 and 4. 

Step 5 requires mating and breeding with an FLP mouse, and steps 5 and 6 require obtaining a “heterozygote mouse with conditional knockout of the Tmem30a gene”; however, despite the fact that the FLP portion of the construct has been removed, the mouse is still heterozygous for the “loxed” exon 3 of the Tmem30a gene shown in Fig. 1 – the mouse in steps 5 and 6 does not have a knockout of the Tmem30a gene as claimed.
Step 7 requires mating the “loxed” Tmem30a mouse that has a deletion in the FLP region with an Ins2-Cre mouse, and obtaining a “heterozygote mouse with conditional knockout of the Tmem30a gene” anywhere. However, the Ins2-Cre construct only allows Cre expression specifically in β-cells; therefore, the specification is limited to obtaining a mouse (after crossing the “loxed” Tmem30a mouse with the Ins2-Cre mouse) with a β-cell-specific (i.e. “conditional”) knockout of the Tmem30a gene. 
Claim 11 requires knocking out any one or more of the exons of the mouse Tmem30a gene; however, the specification is limited to knocking out exon 3 (Fig. 1). The specification does not correlate the construct that conditionally deletes exon 3 to any other conditional knockout as broadly encompassed by claim 11. In particular, the specification does not teach knockouts of exon 4, 5, 6 or 7 would knock out Tmem30a function because it would still allow a potentially functional fragment of Tmem30a to be expressed. More importantly, the specification does not teach the targeting sequences 
The specification does not enable using a mouse as a “model” as broadly encompassed by claims 1-20 other than a mouse that has symptoms of diabetes. Claims 1-6, 8-11, 14-20 require the mouse is a “model” and claims 7, 12, 13 require the mouse is a model of diabetes or used for screening compounds for treating diabetes. However, the specification is limited to a transgenic mouse with β-cell-specific knockout of exon 3 of an endogenous Tmem30a gene that displays decreased expression of Tmem30a specifically in pancreatic β-cells (pg 11, lines 4-10), increased weight (pg 10, last 12 lines; Fig. 11), increased blood glucose (pg 10, last 4 lines; Fig. 11), and decreased sensitivity to insulin (pg 10, last 4 lines; Fig. 12) as compared to a wild-type mouse. The specification does not correlate those symptoms of diabetes to any other “model” as broadly encompassed by claims 1-6, 8-11, 14-20 or to any symptom of diabetes as broadly encompassed by claims 7, 12, 13. None of the claims require the mouse has any symptoms of diabetes. 
Claim 13 requires “a candidate drug is administrated to the mouse model with conditional knockout of a Tmem30a gene from a pancreatic B cell, where a blood glucose concentration level X1 of the mouse model with conditional knockout of a Tmem30a gene from a pancreatic B cell before the administration of the candidate drug is detected, and a blood glucose concentration level X2 of the mouse model with conditional knockout of a Tmem30a gene from a pancreatic f cell after the administration of the candidate drug is detected, and if X2 is significantly lower than X1, then it indicates that the candidate drug can be used as a medicament for treating or preventing DM”. However, it cannot be determined whether the phrase “in which a blood glucose concentration level X1 of the mouse model [ ] before the administration of the 
Given the teachings in the specification taken with the art at the time of filing, it would have requires those of skill undue experimentation to determine how to perform the method of claim 1 as broadly claimed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 Claim 1 is indefinite because steps 2-6 refer to embryo stem cells or a mouse having a “conditional knockout” of Tmem30a, but the “conditional knockout” does not actually occur until step 7 in the offspring of the mouse obtained in step 6 and the Ins2-Cre mouse. Use of the phrase “conditional knockout” to describe the cells in steps 2-6 makes the claim unclear because it is unclear if applicants are attempting to say the Tmem30a gene is actually conditionally knocked out at this point or whether it simply has the construct of Fig. 1 in its genome. 
The phrase “conditional knockout of a Tmem30a gene from a pancreatic β-cell” in claim 1 makes the claim indefinite because it is unclear whether the “conditional knockout” of Tmem30a must occur in a pancreatic β-cell or if the Tmem30a must be “from a pancreatic β-cell”. 
The phrase “a 3rd exon having directly arrayed loxp loci at both ends thereof” in step 1 makes the claim indefinite because it is unclear whether the 3rd exon may be any 3rd exon of any gene or if it must be the 3rd exon of the mouse Tmem30a gene. The metes and bounds of “directly arrayed loxp loci” are unclear - it is unclear if “directly arrayed loxp” sites is limited to the three loxp sites shown in Fig. 1 or if it encompasses any two loxp sites that flank exon 3, and it is unclear when 2 or 3 loxp sites are “directly arrayed”. Use of the term loci makes the claim unclear because it refers to a position while the rest of the step describes structures in the construct; the construct may contain loxP sites but not loxP loci. 
nic stem (ES) cell such that an ES cell whose genome comprises a Tmem30a gene in which exon 3 is flanked by loxP sites (Fig. 1). The phrase “replacing the 3rd exon in the Tmem30a gene by using a DNA homologous recombination technology, to obtain a mouse embryo stem cell with conditional knockout of the Tmem30a gene” does not clearly reference the construct used to make the stem cell, introducing the construct into the stem cell, or the structure of the stem cell after introducing the construct. In particular, the stem cell does not have a “conditional knockout of the Tmem30a gene” because it still expresses Tmem30a; exon 3 flanked by loxP sites does not knockout Tmem30a. 
Step 3 of claim 1 does not make sense because while the ES cell obtained in step 2 can be introduced into a recipient mouse embryo, the ES cell does not exist after gestation. Therefore, the phrase “obtaining a chimeric mouse containing the cell with the knockout” in step 3 does not make sense. 
“Screening out heterozygous mice” as required in step 4 is a separate step from mating/breeding. 
The metes and bounds of a “mouse FLPer” in step 5 are unclear. It is unclear whether the phrase refers to any mouse whose genome encodes an exogenous FLP or if it is specific to a particular type of FLP mouse, e.g. a mouse whose genome comprises a nucleic acid sequence encoding FLP operably linked to a tissue-specific promoter. 
nd mouse for breeding. As written the heterozygous mouse is intermated to obtain a homozygous mouse without specifying the mouse is bred with another mouse obtained from step 5. If step 5 resulted in heterozygous mice whose genomes’ comprise a Tmem30a gene in which exon 3 is flanked by loxP sites, those heterozygous mice may be “intermated” but 1 mouse is not intermated alone as claimed. 
It is unclear whether the phrase “pancreatic β-cell specific transgenic mouse Ins2-Cre” is any pancreatic β-cell specific transgenic mouse and provides the Ins2-Cre mouse as an example, or if it is limited to a transgenic mouse whose genome comprises a nucleic acid sequence encoding Cre recombinase operably linked to an Ins2 promoter. If the “ins2-Cre” mouse is an example, that makes the claim indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language (Ins2-Cre) is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The metes and bounds of a “Tmem30a loxp/loxp, Ins2-Cre” mouse in step 7 are unclear. It is unclear how the mouse can be “loxp/loxp” when the “conditional knockout” only has one loxp site left after recombination: 

    PNG
    media_image2.png
    137
    469
    media_image2.png
    Greyscale

Accordingly, the structure associated with the phrase “Tmem30a loxp/loxp, Ins2-Cre” is unclear. It is assumed the phrase “Ins2-Cre” in step 7 means the mouse has a nucleic acid sequence encoding Cre recombinase operably linked to an Ins2 promoter.
The phrase “from the pancreatic β-cell” in step 7 is unclear for reasons set forth above. 
The metes and bounds of the term “tm1a(KOMP)Wtsi” in claim 2 are unclear. It is unclear whether it is limited to a specific nucleic acid sequence or if it encompasses any construct with the elements in claim 1. Claim 2 goes on to describe the structure of the “targeting sequence” in the endogenous mouse Tmem30a gene without describing the structure of the “tm1a(KOMP)Wtsi” construct. 
Claim 2 describes the structure of the “targeting sequence” in the endogenous mouse Tmem30a gene as having 4201 bp and 5123 bp homology arms, an En2 SA site, and an IRES followed by a LacZ coding sequence in the second intron of the Tmem30a [gene] and human β-actin promoter and neo resistance gene. However, the phrase “targeting sequence” refers to the sequence within the endogenous Tmem30a gene that the construct targets for homologous recombination. The endogenous “targeting sequence” does not comprise the exogenous En2 SA site, an IRES followed by a LacZ coding sequence, human β-actin promoter or neo resistance gene. These features may describe the targeting construct or the genome of the genetically modified 
The phrase “the loxp locus” in claim 2 makes the claim unclear because there are three loxp sites in the starting construct in Fig. 1 and at least 2 loxp sites in the construct of claim 1; therefore, it is unclear to which loxp site the phrase refers. In addition, the term “locus” refers to a numerical position within a chromosome; therefore, the phrase is does not make sense because the claims do not define the numerical position within the chromosome. It appears that the phrase is attempting to set forth the structure of the nucleic acid sequences within the construct or genetically modified Tmem30a gene (not the position within the chromosome or the “targeting sequence”); however, use of the phrase “the loxp locus” fails to indicate the construct or genetically modified Tmem30a gene contains a loxP site followed by a human β-actin promoter operably linked to a neomycin resistance coding region. The phrase “loxP site” would be appropriate because it refers to a loxP sequence and not the numerical position within the Tmem30a chromosome. 
The phrase “there are two FRT sites at both ends to delete a reporter gene using a FLP tool mouse” in claim 2 is indefinite because it unclear to what “both ends” refers, i.e. “both ends” of the Tmem30a gene, “both ends” of exon 3 of the Tmem30a gene, “both ends” of the LacZ and Neo cassettes, “both ends” of the LacZ cassette, “both ends” of the Neo cassette, etc. In addition, “to delete a reporter gene” is unclear because it is unclear whether it refers to the LacZ and Neo cassettes, the LacZ cassette, the Neo cassette, or some other “reporter gene”. Next, the phrase “FLP tool mouse” is unclear because it is unclear whether the phrase refers to any mouse rd exon has directly arrayed LoxP sequences at both ends” makes the claim indefinite because it is unclear if “directly arrayed loxp” sites is limited to the three loxp sites shown in Fig. 1 or if it encompasses any two loxp sites that flank exon 3, and it is unclear when 2 or 3 loxp sites are “directly arrayed”. 
It is unclear how the phrase “so as to use Cre to delete the 3rd exon and establish a tissue-specific knockout mouse model” in claim 2 further limits the function of the 3rd exon flanked by LoxP sites because the claim does not require any “tissue-specific knockout” of the Tmem30a gene. Claim 1 merely requires the Tmem30a gene is knocked out in pancreatic β-cells; it does not require pancreatic β-cell-specific knockout of the Tmem30a gene. 
Claim 3 does not make sense because the transfected ES cell is not microinjected into the embryo sac of a mouse; it is microinjected into a mouse embryo. Neither the ES cell nor the microinjected “embryo sac” are transplanted into a pseudopregnant female; the mouse embryo containing the genetically modified ES cell is transplanted into a pseudopregnant female. The phrase “so as to deliver a chimeric animal…” makes the claim unclear because it is an intended use and does not necessarily have to occur while claim 1 requires obtaining a chimeric animal; the phrase ---and obtaining a chimeric mouse comprising cells whose genomes’ comprise--- the genetic modification. The cells with the genetic modification within the chimeric mouse 
Claim 4 is indefinite because the phrase “the chimeric animal integrated into a germline is mated with a wild-type animal C57BL/6J” lacks antecedent basis, because the metes and bounds of obtaining a “first filial generation” after the founder mouse does not make sense – the founder mouse is the first filial generation, because the metes and bounds of “long-distance PCR” cannot be determined – the line at which PCR “long-distance” is not defined, because the mating step with a FLPer mouse in claim 4 is already in claim 1 – it does not appear to further limit the mating step with a FLPer mouse in claim 1, and because the metes and bounds of a mouse “heterozygous individual Tmem30a loxp/+ with conditional knockout containing two loxP loci” are unclear – the metes and bounds of the phrase “Tmem30a loxp/+” are unclear, so it is unclear how the phrase further limits the heterozygous mouse obtained in claim 1. Next, the heterozygous mouse in this step still expresses functional Tmem30a because exon 3 is still present; therefore, it does not have a “conditional knockout containing two Loxp loci” as set forth in claim 4. Finally, the term “loci” in context of the genetic modification of the construct or the genetically modified Tmem30a in the mouse does not make sense for reasons above because “loci” refers to the numerical position on a chromosome and not the structure of the nucleic acid sequence (see above). 
Claim 5 is indefinite because it requires amplifying the 5’-terminal long arm which does not determine mice with a knockout as claimed (although the mouse at this stage does not have a knockout – see above); screening only the 5’ arm would not determine whether the mice had a Tmem30a gene with the structure set forth in Fig. 1 had been 
Claim 6 is indefinite because it requires amplifying the 3’-terminal long arm which does not determine mice with a knockout as claimed (although the mouse at this stage does not have a knockout – see above); screening only the 3’ arm would not determine whether the mice had a Tmem30a gene with the structure set forth in Fig. 1 had been obtained because a primer pair spanning upstream of the first FRT site and 3’ of the last loxP site would be required to establish whether the exogenous sequences in Fig. 1 had been inserted. The phrase “long-distance PCR” is indefinite for reasons set forth above. The metes and bounds of RAF5 and GR3 are indefinite; the structures are SEQ ID NO: 3 and 4; however, the specification does not teach where they target within the Tmem30a gene, specifically within the 3’ arm. 
Claims 7, 12, 13 are indefinite because it is a “Use” claim without any steps for performing the method of using the knockout mouse obtained in claim 1. The phrase “used as a model of diabetes research model” is of no help because it does not set forth any method steps for using the mouse; nor does it set forth the structures/functions of the mouse, e.g. that the mouse has diabetes or increased susceptibility to diabetes.
The phrase “conditional knockout of a Tmem30a gene from a pancreatic β-cell” in claims 8, 14-16 makes the claim indefinite because it is unclear whether the 
The “heterozygote mouse model with conditional knockout of a Tmem30a gene” that is “a heterozygote mouse Tmem30a loxp/+ with conditional knockout of the Tmem30a gene as constructed by steps 1-5 [of] claim 1” in claim 9, 17, 18 does not make sense because the mouse obtained in step 5 does not have the conditional knockout (it still has exon 3 and functionally expresses Tmem30a) and because the metes and bounds of a “heterozygous mouse Tmem30a loxp/+ with conditional knockout” are unclear – the metes and bounds of the phrase “Tmem30a loxp/+” are unclear, so it is unclear how the phrase further limits the heterozygous mouse obtained in claim step 5 of claim 1. The mouse in step 5) still has two loxp sites. 
The “homozygote mouse model with conditional knockout of a Tmem30a gene” that is “a homozygote mouse Tmem30a loxp/loxp with conditional knockout of the Tmem30a gene as constructed by steps 1-6 [of] claim 1” in claims 10, 19, 20 does not make sense because the mouse obtained in step 6 does not have the conditional knockout (it still has exon 3 and functionally expresses Tmem30a) and because the metes and bounds of a “heterozygous mouse Tmem30a loxp/loxp with conditional knockout” are unclear – the metes and bounds of the phrase “Tmem30a loxp/+” are unclear, so it is unclear how the phrase further limits the heterozygous mouse obtained in claim step 6 of claim 1. The mouse in step 5) has two loxp sites flanking exon 3 of the Tmem30a gene in Fig. 1, but it is unclear how the phrase “loxp/loxp” in claims 10, 19, 20 further limits the “directly arrayed loxp loci at both ends” in claim 1. 

The metes and bounds of “significantly lower” in claim 13 are indefinite because the phrase is relative and at the whims of the investigator and because the phrase is not defined in context of changes in blood glucose level in the specification or the art at the time of filing. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
The metes and bounds of a “Tmem30a loxp/loxp, Ins2-Cre” mouse in claims 14-16 are unclear. It is unclear how the mouse can be “loxp/loxp” when the “conditional knockout” only has one loxp site left after recombination (see above). It is assumed the phrase “Ins2-Cre” in claims 14-16 means the mouse has a nucleic acid sequence encoding Cre recombinase operably linked to an Ins2 promoter. 
Claims 17 and 18 are indefinite for reasons set forth above regarding claim 9. 
Claims 19 and 20 are indefinite for reasons set forth above regarding claim 10.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 is indefinite because the phrase “the chimeric animal integrated into a germline is mated with a wild-type animal C57BL/6J” lacks antecedent basis. 
Claims 5 and 6 are indefinite because the phrase “the primer pair” lacks antecedent basis.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over the “targeting construct Tmem30a tm1a(KOMP)Wtsi [was] purchased from Children's Hospital Oakland Research Institute, USA” (pg 7, line 4) in view of Tomizawa (8841508). 
The “targeting construct Tmem30a tm1a(KOMP)Wtsi [was] purchased from Children's Hospital Oakland Research Institute, USA” (pg 7, line 4) and is the exact same targeting construct described by applicants in Fig. 1. It was created for the “KnockOut Mouse Project” (KOMP) for the purpose of transfecting mouse ES cells, and obtaining a transgenic mouse containing cells whose genomes’ have the structure in Fig. 1. The structures in step 1 claim 1 and in Fig. 1 are the same as those in the Tmem30a tm1a(KOMP)Wtsi construct. The Tmem30a tm1a(KOMP)Wtsi construct does not teach making a transgenic mouse as required in step 2 of claim 1.
Tomizawa taught transfecting mouse ES cells with a vector for homologous recombination comprising an exon flanked by loxP sites, a selectable marker cassette, and FRT sites flanking the selectable marker cassette and the exon (Fig. 2; col. 9, line 36). The ES cells were screened for those in which the genetic modification had been 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to use the targeting construct Tmem30a tm1a(KOMP)Wtsi to make a genetically modified mouse using the method described by Tomizawa. Those of ordinary skill in the art at the time of filing would have been motivated to research the role of Tmem30 in pancreatic cells. 
Claim 2 has been included because it describes features of the Tmem30a tm1a(KOMP)Wtsi construct. 
Claim 3 has been included because Tomizawa taught injecting the transfected ES into a blastocyst and transplanted into a pseudopregnant female such that a loxed Tmem30a chimeric mouse is obtained (col. 9, line 49) = claim 3.
Claim 4 has been included because Tomizawa used PCR to determine each genomic type (col. 9, lines 54-58), because the metes and bounds of “long-distance 
Claim 7 has been included because it is a “use” claim without any active method steps (see 112/2nd). 
Claims 8 and 14-16 have been included because the resultant mouse of the combined teachings of Tomizawa is a Tmem30a loxp/loxp Ins2-Cre (i.e. RIP-Cre) mouse. 
Claims 9, 17, 18 have been included because the heterozygous mouse of the combined teachings is a Tmem30a loxp/+ mouse (i.e. the heterozygous loxp/+ mouse of Tomizawa (col. 9, lines 61-64) = step 5 of claim 1 & 9, 17, 18). 
Claims 10, 19, 20 have been included because the homozygous mouse before crossing with the Ins2-Cre mouse of the combined teachings is a homozygous Tmem30a loxp/loxp mouse (i.e. the heterozygous loxp/loxp mouse of Tomizawa (col. 9, lines 65) = step 6 of claim 1 & 10, 19, 20). 
Claim 11 has been included because the final mouse of the combined teachings has a deletion of exon 3. 
Claim 12 has been included because it is a “use” claim without any active method steps (see 112/2nd). 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 14-16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, the method steps do not distinguish the structure of the mouse in claims 14-16 from each other or the mouse of claim 8. 
Claims 17 and 18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. The method steps do not distinguish the structure of the mouse in claims 17 & 18 from each other or the mouse of claim 9. 
Claims 19 and 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. The method steps do not distinguish the structure of the mouse in claims 19 & 20 from each other or the mouse of claim 10. 


Conclusion
No claim is allowed. 

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632